NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 February 4, 2008

                                      Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-2364                                    Appeal from the United States
                                               District Court for the
UNITED STATES OF AMERICA,                      Northern District of Illinois,
         Plaintiff-Appellee,                   Eastern Division.

      v.                                       No. 01 CR 502

JAMES FRITH, JR.,                              Rebecca R. Pallmeyer,
          Defendant-Appellant.                 Judge.


                                    ORDER

       On August 29, 2006, this court ordered a limited remand so the district court
could state on the record whether the sentence remains appropriate now that
United States v. Booker, 543 U.S. 220 (2005), has limited the guidelines to advisory
status. See United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

       The district judge has now replied that she cannot conclude that she would
have imposed the same sentence on Frith at the time of his original sentencing had
she known that the guidelines were advisory and not binding. In reply to our
invitation to comment on the district court’s Paladino response, the United States
agrees that resentencing is appropriate. The defendant did not file a position
statement. Accordingly, pursuant to Paladino, we VACATE Frith’s sentence and
REMAND to the district court for resentencing.